DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/202,131. Claims 1-12 are pending in this application, of which claims 1-10, and 12 have been rejected below.
 
2.               The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/202,131, filed 11/28/2018 is a continuation of PCT/JP2017/022043, filed 06/15/2017. Application 16/202,131 claims foreign priority to 2016-133619, filed 07/05/2016.

Response to Amendment

4.	In the response filed February 18, 2021, Applicant amended claims 1, 3, 4, 10, and 12, and did not cancel any claims. No new claims were presented for examination.

5.	Applicant's amendments to claims 1, 10, and 12 are hereby acknowledged. In response
to Applicant’s amendments, the interpretation of claims 1, 10, and 12 under 35 U.S.C. 112(f) or 

6.	Applicant's amendments to claims 1, 10, and 12 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(a); accordingly these rejections have been withdrawn. 

7.	Applicant's amendments to claims 1, 10, and 12 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn. 

8.	Applicant's argument with respect to claim 4 is hereby acknowledged. The argument is found persuasive. Accordingly, the previously issued rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn. 

9.	Applicant's arguments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

10.	Applicant's arguments filed February 18, 2021, have been fully considered.

11.	Applicant submits “that amended claim 1 integrates the claimed subject matter into a practical application and is an improvement over prior systems by generating, from POS data, node data including information on items purchased by a person and edge data including information associated with the items purchased simultaneously by the person, and displaying 

With respect to Step 2A, Prong Two, Applicant submits that “the amended claim 1 integrates the claimed subject matter into a practical application and is an improvement over prior systems by providing a visual depiction of the difference of some or all of the comparison areas on the screen color-coded based on degrees of the differences in the passage rate and in the sales amount of each of the comparison areas in the store.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 1, are the “processor” for implementing the claimed steps, and “a display.” These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph 0020, noting that “Controller 20 can be configured with, for example, a microcomputer, a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP), a field-programmable gate array (FPGA), or an application specific integrated circuit (ASIC). Controller 20 serves as an acquisition unit that acquires information stored in storage unit 30....”), which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55. Similarly, the “display” amounts to nothing more than generally 
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, processor, display, or that these components are used in a unique or unconventional manner different from their ordinary purpose. Certainly, the Specification makes it clear that the steps involve general purpose computer operations (See, e.g., Specification at paragraph [0020]). The claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the acquiring, extracting, generating, calculating, combining, superimposing, and displaying steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. While Applicant submits that “positions of items purchased simultaneously, the occurrence frequency of the associated purchase, and traffic lines of purchasers who have purchased items simultaneously can be recognized together with store layout data, which makes it possible to place items on the shelves and to position shelves such that the associated purchase occurs more frequently. Thus, the claimed invention allows for better layout design of the facility.” There is no support to show that implementing the claim steps amounts to a technical improvement. Furthermore, even if claimed, allowing for better layout design of a facility would not necessarily serve to improve the ability of the computer to function. It is not clear how the claimed limitations would accomplish a result that realizes an improvement in computer functionality. The claimed method does not improve the speed or operation efficiency of the computer or the accuracy of computer operations. The claim, as a whole, describes how to generally apply or execute the abstract concept as a computer-implemented method via the “a 
Similarly, the fact that the associate purchase graph is displayed suggests merely invoking a generic computing device as a tool for displaying information, which amounts to use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. See also, MPEP 2106.05(f). See also, 2019 PEG at page 55, noting that “For example, a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, without specifying how” is a mere instruction to apply a judicial exception. Thus, the additional elements do not add significantly more to the abstract idea because they are simply applying the abstract idea without any recitation of details of how to carry out the abstract idea. Moreover, in response to the Applicant’s argument that amended claim 1 “is an improvement over prior systems,” the Examiner  notes that the Applicant’s response has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing that the limitation of “a display that displays the associate purchase graph together with the layout map based on the sales information and the position information” requires anything other than an interface of a generic computer to display the data.  Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application.  See MPEP 2106.05(f)-(h).
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: a processor and a display. The processor and display merely describe implementation of the invention using elements of a general purpose computer (see at Display unit 13 is, for example, a liquid crystal display.” and paragraph [0020]), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
 For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

12.	Applicant submits “Without conceding the correctness of the rejections, independent claim 1, as amended, recites, in part, "a processor that is programmed to: generate sales information on the plurality of items thus extracted based on the purchase data, the sales information including a plurality of first figures representing the plurality of items, respectively, and a second figure representing a link between the plurality of items simultaneously purchased by the certain person, calculate a center position of shelf coordinates from shelf coordinate data that indicates positions of shelf coordinates in the store and items placed on shelves, combine information on the center position of shelf coordinates with sales information, and superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information." Independent claims 10 and 12 recite similar limitations. The cited portions of the applied references are not understood to disclose or suggest each and every limitation of claim 

In response to the Applicant’s argument that cited portions of the applied references are not understood to disclose or suggest “a processor that is programmed to: generate sales information on the plurality of items thus extracted based on the purchase data, the sales information including a plurality of first figures representing the plurality of items, respectively, and a second figure representing a link between the plurality of items simultaneously purchased by the certain person, calculate a center position of shelf coordinates from shelf coordinate data that indicates positions of shelf coordinates in the store and items placed on shelves, combine information on the center position of shelf coordinates with sales information, and superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information,” as recited in amended claims 1, 10, and 12, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/18/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1, 10, and 12 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant submits “Sorensen does not disclose or suggest, at least, the feature of "superimpose an associated purchase graph including the plurality of first figures and the second 

In response to the Applicant’s argument that “Sorensen does not disclose or suggest, at least, the feature of "superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/18/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

14.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Objections

15.	Claims 1-10 and 12 are objected to because of the following informalities: inconsistent terminology. Claim 1 was amended to recite “superimpose an associated purchase graph including a plurality of first figures representing a plurality of items respectively and a second figure representing a link between the plurality of items onto layout map using sales information.” Claim 1 introduced “a layout map” (See first limitation “acquire purchase data indicating items purchased in a facility, position information indicating where each of the items is placed in a layout map representing an inside of the facility, the items being goods or services). Therefore, the limitation “superimpose an associated purchase graph including a plurality of first figures representing a plurality of items respectively and a second figure representing a link between the plurality of items onto layout map using sales information” should read “superimpose an associated purchase graph including a plurality of first figures representing a plurality of items respectively and a second figure representing a link between the plurality of items onto the layout map using sales information.” Independent claims 10 and 12 recite similar limitations as set forth in claim 1. Dependent claims 2-9 inherit the deficiency of their parent claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101


16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1-10, and 12 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-10, and 12 are directed to devices, and a method (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-10, and 12 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1-10, and 12 are directed toward information presentation devices and a method. Claims 1-10, and 12 recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Although the claim limitations are among the four statutory classes of invention, the claims recite an abstract idea. Specifically, the series of steps in claims 1, 10, and 12 instructing how to acquire purchase data indicating items purchased in a facility, position information indicating where each of the items is placed in the facility, and a layout map representing an inside of the facility, the items being goods or services; extract a plurality of items purchased by a certain person from the purchase data based on a predetermined condition, generate sales information on the plurality of items thus extracted based on the purchase data, the sales information including a plurality of first figures representing the plurality of items, respectively, and a second figure representing a link between the plurality of items simultaneously purchased by the certain person, calculate a center position of shelf coordinates from shelf coordinate data that indicates positions of shelf coordinates in the facility and items placed on shelves, combine information on the center position of shelf coordinates with sales information, and superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information; and display the associate purchase graph together with the layout map based on the sales information and the position information recite an idea, falling within the “certain methods of purchase data indicating items purchased in a facility, position information indicating where each of the items is placed in the facility, and a layout map representing an inside of the facility, the items being goods or services) and analyzing the data. The data is used to extract a plurality of items purchased by a person and generate sales information on the plurality of items, which may be related to purchasing activities, thereby exemplifying the organization of human activity. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, the claims include limitations that describe concepts relating to managing relationships or interactions between people. The claims are directed to an abstract idea, and recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” 
The claims have been found to recite an abstract idea that falls into “Mental Processes.” Exemplary claim 1 recites the following steps “acquire purchase data indicating items purchased in a facility, position information indicating where each of the items is placed in the facility, and a layout map representing an inside of the facility, the items being goods or services; extract a plurality of items purchased by a certain person from the purchase data based on a predetermined condition, generate sales information on the plurality of items thus extracted based on the purchase data, the sales information including a plurality of first figures representing the plurality of items, respectively, and a second figure representing a link between the plurality of items simultaneously purchased by the certain person, calculate a center position of shelf coordinates from shelf coordinate data that indicates positions of shelf coordinates in the facility and items placed on shelves, combine information on the center position of shelf coordinates with sales information, and superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information; and display the associate purchase graph together with the layout map based on the sales information and the position information.” These steps describe data gathering, observation, and decision making. In particular, data is collected, data is analyzed, and results are displayed (“display the associate purchase graph together with the layout map based on the sales information and the position information”), which are a combination of “observation, evaluation, judgment, opinion.” 2019 Revised Guidance, 84 Fed. Reg. at 52. Thus, there steps recite the abstract concept of “mental processes.” Independent claims 10 and 12 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a processor” and “a display” [claims 1, 10, and 12]. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting Controller 20 can be configured with a semiconductor element or the like. A function of controller 20 may be implemented only by hardware or may be implemented by a combination of hardware and software. Controller 20 can be configured with, for example, a microcomputer, a central processing unit (CPU), a micro processing unit (MPU), a digital signal processor (DSP), a field-programmable gate array (FPGA), or an application specific integrated circuit (ASIC).”), and paragraph 0021 describes well-known storage devices ([0021]: “Storage unit 30 stores information received by receiver 11 and information generated by controller 20. For example, POS data 31, classified data 32, graph data 33, shelf coordinate data 34, store layout data 35 are stored. Storage unit 30 can be configured with, for example, a random access memory (RAM), a dynamic random access memory (DRAM), a ferroelectric RAM, a flash memory, or a magnetic disk. Alternatively, storage unit 30 can be configured with any combination of a RAM, a DRAM, a ferroelectric RAM, a flash memory, and a magnetic disk.”). The claim is directed to an abstract idea.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to display the associate purchase graph together with the layout map based on the sales information and the position information. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “a processor” and “a display” these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The step for “acquire purchase data indicating items purchased in a facility, position information indicating where each of the items is placed in the facility, and a layout map representing an inside of the facility, the items being goods or services,” merely encompasses insignificant pre-solution data gathering activity accomplished via receiving/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d) - Receiving or transmitting e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPG2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F,3d 607, 610, 118 USPG2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIF Techs., Inc., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1030, 1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPG2d 1093, 1036 (Fed. Cir, 2014) (computer receives and sends information over a network). Similarly, the claim step for displaying the associate purchase graph together with the layout map based on the sales information and the position information amounts to insignificant extra-solution activity. Moreover, the displaying activity amounts to using an interface of a generic computer to display the output, which is not enough for eligibility. See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253,1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding 
Claims 2-10 and 12 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-9 (i.e., wherein the purchase data indicates all the plurality of items purchased by the certain person in a period from when the certain person enters the facility until when the certain person leaves the facility; wherein the sales information includes node information that includes at least one of a sales amount, a sales volume, and a number of purchasers for each of the plurality of items extracted, and the display displays the plurality of first figures, a size or a color of each of the plurality of first figures being changed based on the node information; wherein the sales information includes edge information that includes at least one of a number of purchasers who purchase two goods, two services, or one good and one service as the plurality of items, an average value of total sales amounts spent by the purchasers, and an average value of total purchase volumes of items purchased by the purchasers, and the display displays the second figure, a size or a color of the second figure being changed based on the edge information; wherein the predetermined condition includes at least one condition on a date, a day of week, a time of day, an item category, and a specific item; wherein each of the plurality of first figures is a figure including a dot, a circle, or a polygon, and the second figure is a line figure including a straight line or a curve; wherein the facility is a single store; wherein the facility is a shopping mall where a plurality of stores are located together; wherein the facility is a theme park where a 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



22.	Claims 1-3, 5, 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, Pub. No.: US 2004/0111454 A1, [hereinafter Sorensen], in view of Herb Sorensen, Pub. No.: US 2006/0010030 A1, [hereinafter Herb], in further view of Sharma, Patent No.: US 10,963,893 B1, [hereinafter Sharma].

As per claim 1, Sorensen teaches an information presentation device comprising: a processor that is programmed to: acquire purchase data indicating items purchased in a facility, position information indicating where each of the items is placed in the facility, and a layout map representing an inside of the facility, the items being goods or services (paragraph 0026, discussing a shopping analysis system that includes a computing device 12 configured to receive data from a plurality of shopping environments 14, and execute an analysis program 16 configured to analyze and store the data in database, and produce output. Computing device is also configured to retrieve stored data from database. Typically, the data received from the shopping environments includes shopper path data, non-shopper path data, purchase data (i.e. purchase data indicating items purchased in a facility), product position data (i.e. position information indicating where each of the items is placed in the facility), and environment data (i.e. facility); paragraph 0027, discussing that each shopping environment typically has an associated store map, tracking system, and purchase records computer. Store map (i.e. layout map 

extract a plurality of items purchased by a certain person from the purchase data based on a predetermined condition, and generate sales information on the plurality of items thus extracted based on the purchase data (paragraph 0026, discussing a shopping analysis system that includes a computing device 12 configured to receive data from a plurality of shopping environments 14, and execute an analysis program 16 configured to analyze and store the data in database, and produce output. Computing device is also configured to retrieve stored data from database. Typically, the data received from the shopping environments includes shopper path data, non-shopper path data, purchase data, product position data, and environment data; paragraph 0028, discussing that the tracking system is configured to track the position of a shopper or non-shopper and generate shopper path data and non-shopper path data…Purchase records computer  is configured to record purchase data from point of sale registers within the 

the sales information including a plurality of first figures representing the plurality of items, respectively, and a second figure representing a link between the plurality of items simultaneously purchased by the certain person (paragraph 0026, discussing a shopping analysis system that includes a computing device configured to receive data from a plurality of shopping environments, and execute an analysis program configured to analyze and store the data in database, and produce output. Computing device is also configured to retrieve stored data from database. Typically, the data received from the shopping environments includes shopper path data, non-shopper path data, purchase data (i.e., sales information), product position data, and environment data; paragraph 0028, discussing that purchase records computer is configured to record purchase data from point of sale registers within the shopping environment. The analysis program is configured to link the purchase data with the shopper path data to identify those purchase records that correspond with each shopper path (i.e., a link between the plurality of items simultaneously purchased by the certain person); paragraph 0044, discussing that a database record including stored shopper path data, non-shopper path data, purchase data, product position data, and environment data, within database. Shopper path data typically includes position data including a series of shopping path positions indicated by an array of coordinate pairs, with associated time data including a series of corresponding time stamps indicating the time at which each position was measured. Time data may also include data indicating date and/or day of week data. A checkout flag is also included indicating that the shopper proceeded to the checkout counter and entered into a purchase transaction; paragraph 0059, discussing that since database contains product position data, comparison of shopping path positions with the positions of products purchased by a shopper during traversal of the shopping path make it possible to determine the order in which each product was selected for purchase (i.e., a link between the plurality of items simultaneously purchased by the certain person); paragraph 0047, discussing that   purchase data typically includes a list of products purchased by the shopper (i.e., the sales information including a plurality of first figures representing the plurality of items), as indicated by 

calculate a center position of shelf coordinates from shelf coordinate data that indicates positions of shelf coordinates in the facility (paragraph 0063, discussing that statistical calculation module is typically configured to calculate a predetermined statistical measure based on the normalized shopping path data and/or normalized purchase data. Referring now to FIG. 10, the statistical calculation module is typically configured to calculate a master shopper path and/or a master non-shopper path for one or more shopping environments, and produce a master shopper path graph. To produce graph, the time data for each shopper path and non-shopper path in a plurality of shopper paths is typically time shifted to a common starting point, and time scaled so that each path has the same duration. Corresponding points are chosen for each time-scaled path so as to divide each time scaled path into segments of the same duration. An average x-coordinate is then determined for each of the sets of corresponding points by averaging their x-coordinates. A similar procedure yields an average y-coordinate. The pairs of average x, y coordinates (for corresponding points chosen in order to define the averaging procedure provide an additional measure of average shopper behavior in the shopping environment. By comparing the master paths for shoppers vs. non-shoppers (e.g., staff) retailers may ascertain where staff may be more effectively positioned to help shoppers within the shopping environment); paragraph 0066, discussing that an average pair of x-y coordinates may be determined for each region (i.e., calculate a center position of shelf coordinates from shelf coordinate data that indicates positions of shelf coordinates in the facility); paragraph 0088);

superimpose the plurality of first figures and the second figure onto layout map using sales information (paragraph 0009, discussing that FIG. 4 is a schematic view of the shopping environment of FIG. 3, shown with tracked shopper paths superimposed thereon; paragraph 0020, discussing that FIG. 15 is the standardized shopping environment of FIG. 14, with ellipses superimposed over areas covering a predetermined percentage occurrence of a selected shopper behavior, such as visiting, shopping, or purchasing a product in the shopping environment; paragraph 0078, discussing that statistics calculation module is typically configured to produce a graph based on the sector-by-sector analysis of shopping behaviors such as visit, shop, and purchase. Statistics calculation module may be configured to determine a best-fit ellipse to encompass a predetermined percentage of the predetermined shopping behavior. Thus, ellipse 158 represents a best fit ellipse encompassing the predetermined percentage of detected visiting behavior, ellipse 160 represents a best fit ellipse encompassing the predetermined percentage of detected shopping behavior, and ellipse 160 represents a best fit ellipse encompassing the predetermined percentage of detected purchasing behavior. From the different shapes of the ellipses, it can be determined that shoppers widely visit the store, slow down and shop towards the middle-front of the store, and concentrate purchasing activity to the front of the store. It will be understood that percentages other than 80% may be used, and in addition other suitable geometric representations besides ellipses may be used. Further, while the ellipses are typically superimposed on the standardized shopping environment for normalized data from a plurality of shopping environments, it will be appreciated that the ellipses may be plotted directly on a map of the shopping environment (i.e., superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information); paragraph 0066, discussing that an average pair of x-y coordinates may be determined for each region. The average velocity information obtained may then be superimposed on a store map to provide a picture of shopper movement, in terms of location, direction and speed, through a shopping environment; FIG. 11 showing a plurality of first figures [the circles of varying size are considered  

a display that displays a layout map based on the sales information and the position information (paragraph 0020, discussing that FIG. 15 is the standardized shopping environment (i.e. layout map) of FIG. 14, with ellipses superimposed over areas covering a predetermined percentage occurrence of a selected shopper behavior, such as visiting, shopping, or purchasing a product in the shopping environment; paragraph 0029, discussing that output 20 may include data compilations or reports, tabulations, graphs, plots overlaid on store map 34, and other forms of presentation to facilitate interpretation of the results of the analysis...; paragraph 0030, discussing that computing device typically includes a processor linked by a communications bus to a user input device, display device (i.e. display), communication interface…; paragraph 0064, discussing that the shopping environment is typically resolved into regions of equal area, for example, by means of a rectangular or square grid. The number of shopper path positions falling into a particular region is counted as a measure of shopper density, the counting to include every shopper path in the plurality. In FIG. 11, circles of larger radius represent higher counts of shoppers per unit time, thus larger values of shopper density. If desired, multiple density graphs may be produced, showing the change in shopper density over time; paragraph 0065, discussing that the statistical calculation module is also configured to calculate shopping intensity for at least a portion of a shopping environment, and output a contour graph 152 showing the results. The shopping intensity measure may be calculated from data from one shopping environment, or a plurality of shopper environments. FIG. 12 shows a contour plot of percent of trip completed superimposed on a store map. Referring back to FIG. 9, shopping intensity, that is, percent of total purchases selected, is plotted in that Figure against percent of trip completed. Shopping intensity for Store A peaked when 60% of the trip was completed. The contour for 60% in FIG. 12 shows where shoppers are (i.e., position information) when their purchasing, on average, is most 

While Sorensen teaches a display, it does not explicitly teach that the display displays the associate purchase graph together with the layout map based on the sales information and the position information. Sorensen does not explicitly teach calculate a center position of shelf coordinates from shelf coordinate data that indicates items placed on shelves; combine information on the center position of shelf coordinates with sales information; superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information; and a display that displays the associate purchase graph together with the layout map based on the sales information and the position information. Herb in the analogous art of shopping behavior analysis teaches:

calculate a center position of shelf coordinates from shelf coordinate data that indicates items placed on shelves (paragraph 0006, discussing a system and method for modeling shopping behavior, which includes an analysis program executable on a computing device. The analysis program is typically configured to receive product position data and shopper path data gathered from a plurality of stores, each having a different shape represented in a corresponding store map. The analysis program is further typically configured to spatially define behavioral domains, product categories, and geographic locations that are common to each of the store maps, and compute statistics based on the product position data and the shopper path data, which statistics are normalized by behavioral domain, product category, and geographic location, across the plurality of stores; paragraph 0028, discussing that within store model 30, shopper path data 22 is typically resolved to a plurality of traffic points 32, which may be arranged over the traversable areas of the store map. Similarly, the product data is typically resolved to a plurality 

combine information on the center position of shelf coordinates with sales information (paragraph 0025, discussing that computer 12 is typically configured to execute a tracking program 20, which is configured to receive as input tracking data from tracking systems 14, and produce as output shopper path data 22, which is a representation of the paths traveled by a plurality of shoppers throughout the store; paragraph 0026, discussing that purchase data 23, product data 24, and map data 26 for each store are also configured to be received by and stored on computer 12. Purchase data 23 typically includes purchase records generated at checkout, each purchase record being linked to a specific shopper path and indicating the items purchased by the shopper traveling on the shopper path. Product data 24 typically represents the location or locations of each type of product within the store. Map data 26 typically is a computerized 

Sorensen is directed toward a system and method for shopping environment analysis. Herb is directed toward a systems and methods for modeling shopper behavior. Therefore they are deemed to be analogous as they both are directed towards shopping environment analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sorensen to include calculating a center position of shelf coordinates from shelf coordinate data that indicates items placed on shelves and combining information on the center position of shelf coordinates with sales information, as taught by Herb, thereby helping retailer managers to better understand customer behavior in retailer stores and allowing Sorensen’s users to identify good locations for merchandise, make decisions about merchandising and store layout and increase revenue.

the associate purchase graph together with the layout map based on the sales information and the position information. Sorensen does not explicitly teach superimpose an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information; and a display that displays the associate purchase graph together with the layout map based on the sales information and the position information. However, Sharma in the analogous art of in-store behavior analysis teaches these concepts. Sharma teaches:

superimpose an associated purchase graph including the second figure onto layout map using sales information (col. 2, lines 22-30, discussing that semi-automated data annotation approaches can also be utilized to determine the sequence, timing, and shopper's point of focus in the coordinate system. Overall, the hierarchical decision process of a shopper in front of a category can be determined, based on spatiotemporal information using the multi-sensor analytics technology. This aggregated shopper behavior data can be combined with transaction data to provide a holistic picture of the purchase decision process; col. 9, lines 30-41, discussing that in an exemplary embodiment, data from multiple sources can be combined. For example,  the data sources can comprise data from the proprietary measurement platform, such as in-store behavior data 604, detailed information of the store layout and category planogram 605, and transaction (Point-of-Sale) data 606. A goal of utilizing multiple data sources can be to provide a holistic view of the hierarchical decision process the shopper in a category. This consolidated view can provide a clear understanding of the shopping consideration and the decision path of the shopper; col. 9, lines 42-58, discussing that in-store behavior data 604 from the platform can include identifying the types of interaction with the products, their shopping sequence, and the amount of time spent making a decision. In an embodiment, when aggregated across multiple shoppers, these metrics can be broken down by demographic groups to provide a clear i,Yi,Ti) 444, of a person stays in one of the bounding boxes for longer than a threshold time as a first-stop, then the traffic count can be increased for the first-stop detection of the category that is associated with the particular bounding box; col. 26, lines 31-51, discussing that with regard to the shopper's interaction with the products, the products can be organized in a coordinate system, e.g., (y, z) coordinates, according to predefined attributes for the products…; col. 32, lines 45-46, discussing that FIG. 39 shows an exemplary scheme of matching a planogram with decision trees (i.e., superimpose an associated purchase graph including the second figure onto layout map using sales information); col. 32, lines 47-61, discussing that the results from the exemplary embodiment can be used to assist in developing a planogram that matches the decision process of the shopper as well as their needs. Depending on the planogram, people navigate differently. Therefore, the planogram can be optimized based on the information of the matched decision process. For example, highly-correlated products based on the decision statistics can be placed together in the planogram in an exemplary design. For example, the decision paths in a decision tree 264 could show that two products in the relevant nodes are highly correlated based on a high 
a display that displays the associate purchase graph together with the layout map based on the sales information and the position information (col. 30, lines 32-43, discussing that the exemplary embodiment can construct a hierarchical decision tree structure 259, which comprises nodes and edges, based on the observed decision-making.  The decision tree can be an end-to-end tree in the sense that a set of nodes from the starting node to the ending node can show a sequence of meaningful decision processes as predefined for the measurement area. In the exemplary embodiment, the decision tree is an acyclic rooted tree that can have the following properties: Any two nodes in the decision tree can be connected by a unique simple path; col. 31, lines 7-9, discussing that the number of nodes in a decision tree can also be predefined with a fixed number. An edge represents the transition of the decision; col. 31, lines 44-55, discussing that in FIG. 37, certain sets of paths in a decision tree may be grouped together for a deeper understanding of the decision process, e.g., "a set of decision paths 1" 286 and "another set of decision paths 2" 287.  For example, a set of multiple outcomes can be grouped based on a time-of-day to find what kinds of decision processes were prevalent during the time-of-day. In this exemplary analysis, the temporal information adds another dimension of understanding the shopper decisions, in addition to the attributes that are already represented in the nodes of the decision tree; 32, lines 45-46, discussing that FIG. 39 shows an exemplary scheme of matching a planogram with decision trees; col. 32, lines 47-61, discussing that the results from the exemplary embodiment can be used to assist in developing a planogram that matches the decision process of the shopper as well as their needs. Depending on the planogram, people navigate differently. Therefore, the planogram can be optimized based on the information of the matched decision process. For example, highly-correlated products based on the decision 

The Sorensen-Herb combination is directed toward techniques for analyzing shopping behavior. Sharma is directed toward systems and methods for in-store behavior analysis. Therefore they are deemed to be analogous as they both are directed towards shopping behavior analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sorensen-Herb combination to include superimposing an associated purchase graph including the plurality of first figures and the second figure onto layout map using sales information, and displaying the associate purchase graph together with the layout map based on the sales information and the position information, as taught by Douglas, thereby providing an increased understanding of the purchase behavior of customers, and allowing the retailer to adapt their business, for example by applying cross-selling techniques, or redesigning their store layout.

As per claim 2, Sorensen teaches the information presentation device according to claim 1, wherein the purchase data indicates all the plurality of items purchased by the certain person in a period from when the certain person enters the facility until when the certain person leaves the facility (paragraph 0028, discussing that purchase records computer  is configured to record purchase data from point of sale registers within the shopping environment. The analysis program 16 is configured to link the purchase data with the shopper path data to identify those purchase records  that correspond with each shopper path; paragraph 0040, discussing that path 92c enters entrance 99, heads half way up the drive aisle 96, and travels to a checkout register 98a to make a purchase, before leaving’ paragraph 0044, discussing that a database record including stored shopper path data, non-shopper path data, purchase data, product position data, and environment data, within database. Shopper path data typically includes position data including a series of shopping path positions 104 indicated by an array of coordinate pairs, with associated time data including a series of corresponding time stamps indicating the time at which each position was measured. Time data 108 may also include data indicating date and/or day of week data. A checkout flag is also included indicating that the shopper proceeded to the checkout counter and entered into a purchase transaction; paragraph 0047, discussing that purchase data typically includes a list of products purchased by the shopper (i.e. all the plurality of items purchased), as indicated by purchase records from purchase records computer; paragraph 0059, discussing that since database 18 contains product position data, comparison of shopping path positions with the positions of products purchased (i.e. all the plurality of items purchased) by a shopper during traversal of the shopping path make it possible to determine the order in which each product was selected for purchase; paragraph 0082, discussing a method for analyzing shopping behavior of persons in a shopping environment… Method 200 typically includes, at 202, tracking a plurality of paths of persons in the shopping environment. Typically, the path data includes position data representing a series of tracked positions of a person in the shopping 

As per claim 3, Sorensen teaches the information presentation device according to claim 1, wherein the sales information includes node information that includes at least one of a sales amount, a sales volume, and a number of purchasers for each of the plurality of items extracted (paragraph 0064, discussing that as shown in FIG. 11, the statistical calculation module is also typically configured to calculate a shopper density measure for at least a portion of a shopping environment, and output a shopper density graph 150 showing the results.  The density measure may be calculated from a plurality of shopper paths from one shopping environment, or based on normalized shopper position data from a plurality of shopper environments…The number of shopper path positions falling into a particular region is counted as a measure of shopper density, the counting to include every shopper path in the plurality. In FIG. 11, circles of larger radius represent higher counts of shoppers per unit time, thus larger values of shopper density. If desired, multiple density graphs may be produced, showing the change in shopper density over time.  It will also be appreciated that non-shopper density may be calculated and graphed, and that a difference measure between the shopper density and non-shopper density may also be calculated and graphed; paragraph 0058, discussing that the cumulative purchased products may be measured by number of products purchased, or total dollar value of products purchased (i.e. sales data), for example; paragraph 0092, discussing that the shopping behavior may be visiting, shopping, or purchasing a product in a predefined region corresponding with one of the sectors), and

the display displays the plurality of first figures, a size or a color of each of the plurality of first figures being changed based on the node information (paragraph 0064, discussing that in 

As per claim 5, Sorensen teaches the information presentation device according to claim 1, wherein the predetermined condition includes at least one condition on a date, a day of week, a time of day, an item category, and a specific item (paragraph 0044, discussing that a database record including stored shopper path data, non-shopper path data, purchase data, product position data, and environment data, within database. Shopper path data typically includes position data including a series of shopping path positions 104 indicated by an array of coordinate pairs, with associated time data (i.e. predetermined condition) including a series of corresponding time stamps indicating the time at which each position was measured. Time data 108 may also include data indicating date and/or day of week data. A checkout flag is also included indicating that the shopper proceeded to the checkout counter and entered into a purchase transaction; 

As per claim 7, Sorensen teaches the information presentation device according to claim 1, wherein the facility is a single store (paragraph 0027, discussing that each shopping environment 14 typically has an associated store map 34, tracking system 36, and purchase records computer 38. Store map 34 physically describes the store environment, and includes information such as store dimensions, locations of doors, aisles, shelving, displays and kiosks, and checkout registers. The store map also typically includes information on the position of products within the shopping environment; paragraph 0031, discussing that a shopping environment 14 typically includes a selling floor 60 configured with shelves 62 that carry products 64, and partition the floor into aisles 66.  Shopping environment 14 may also include displays 68 positioned at various locations on the shopping floor; paragraph 0032, 0081).

As per claim 8, Sorensen teaches the information presentation device according to claim 1, wherein the facility is a shopping mall where a plurality of stores are located together (paragraph 0032, discussing that the shopping environment 14 may be located in a variety of locations, such as within a mall or a so-called "strip mall," or as a stand-alone store.  The configuration of shopping environment 14 shown in FIG. 3 is referred to as a "conventional" configuration herein, meaning that it has a large outer "racetrack" aisle encircling several inner aisles of approximately equal width, and point of sale checkout registers that are positioned in between the aisles and the front of the store, often separating the entrance from the aisles; paragraph 0075, discussing that the result may be tabulated in a table 164 utilizing the framework provided by the standardized shopping environment of FIG. 14.  Table 164 is designed to include data from four different shopping environments, namely, a conventional store in a strip, a drive aisle store in a strip, a 

Claims 10 and 12 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 10 Sorensen teaches an information presentation device comprising: a processor that is programmed to: acquire purchase data indicating items purchased in each of stores that constitute a shopping mall, position information indicating where each of the items is placed in each of the stores in the shopping mall, and a layout map representing an inside of the shopping mall, the items being goods or services (paragraph 0026, discussing a shopping analysis system that includes a computing device 12 configured to receive data from a plurality of shopping environments 14 (i.e. stores in the shopping mall), and execute an analysis program 16 configured to analyze and store the data in database, and produce output. Computing device is also configured to retrieve stored data from database. Typically, the data received from the shopping environments includes shopper path data, non-shopper path data, purchase data, product position data (i.e. indicating where each of the items is placed in each of the stores in the shopping mall), and environment data (i.e. facility); paragraph 0027, discussing that each shopping environment typically has an associated store map, tracking system, and purchase records computer. Store map (i.e. layout map) physically describes the store environment, and includes information such as store dimensions, locations of doors, aisles, shelving, displays and kiosks, and checkout registers. The store map also typically includes information on the position of products within the shopping environment. Store map 34 typically is created in electronic form, and is stored in computer memory and/or on storage media; paragraph 0030, discussing that the computing device typically includes a processor linked by a communications bus to a user input device, display device, communication interface, volatile memory, non-volatile memory, and a media drive configured to read corresponding media). Processor is configured to execute analysis program using portions information presentation method (paragraph 0005, discussing a system and method are provided for analyzing a shopping environment. The method typically includes tracking a plurality of paths of a plurality of persons in the shopping environment, and recording corresponding path data. The method further may include normalizing path data for each path by use of a predetermined normalization function, and calculating a predetermined statistical measure of the normalized shopping data. The method also may include producing output based upon the predetermined statistical measure). 

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Herb, in view of Sharma, in further view of Baboo et al., Patent. No.: US 8,412,656 B1, [hereinafter Baboo].

As per claim 4, Sorensen teaches the information presentation device according to claim 1, wherein the display displays the second figure (paragraph 0029, discussing that output 20 may include data compilations or reports, tabulations, graphs, plots overlaid on store map 34, and other forms of presentation to facilitate interpretation of the results of the analysis…Output 20 may also be formatted as web pages to be rendered by a browser; paragraph 0030, discussing that computing device 12 typically includes a processor linked by a communications bus to a user input device, display device (i.e. display), communication interface, volatile memory, non-volatile memory, and a media drive configured to read corresponding media; paragraph 0064, discussing that the shopping environment is typically resolved into regions of equal area, for example, by means of a rectangular or square grid. The number of shopper path positions falling into a particular region is counted as a measure of shopper density, the counting to include every shopper path in the plurality. In FIG. 11, circles of larger radius represent higher counts of shoppers per unit time, thus larger values of shopper density; paragraph 0065, discussing that the statistical calculation module is also configured to calculate shopping intensity for at least a portion of a shopping environment, and output a contour graph 152 showing the results. The shopping intensity measure may be calculated from data from one shopping environment, or a plurality of shopper environments. FIG. 12 shows a contour plot of percent of trip completed superimposed on a store map…The contour for 60% in FIG. 12 shows where shoppers are when their purchasing, on average, is most intense. This is valuable information for retailers since it shows in what regions of the shopping environment product placement and in-store displays may be most effective; paragraph 0073, discussing that a shopping path is considered to show purchasing behavior in a region of the shopping environment when it is determined that the 
  
Sorensen does not explicitly teach wherein the sales information includes edge information that includes at least one of a number of purchasers who purchase two goods, two services, or one good and one service as the plurality of items, an average value of total sales amounts spent by the purchasers, and an average value of total purchase volumes of items purchased by the purchasers, and a size or a color of the second figure being changed based on the edge information. However, Baboo in the analogous art of in-store behavior analysis teaches these concepts. Baboo teaches:

 wherein the sales information includes edge information that includes at least one of a number of purchasers who purchase two goods, two services, or one good and one service as the plurality of items, an average value of total sales amounts spent by the purchasers, and an average value of total purchase volumes of items purchased by the purchasers (col. 15, lines 53-57, discussing that the results from the invention can be used to assist in developing a planogram that matches the decision process of the shoppers as well as their needs. Depending on the planogram, people navigate differently. Therefore, the planogram can be optimized based on the information of the matched decision process. For example, highly-correlated products (based on 

a size or a color of the second figure being changed based on the edge information (col. 13, lines 41-45, discussing that the invention constructs a hierarchical decision tree structure, e.g. 260, which comprises nodes and edges, based on the observed decision-making. The decision tree is an end-to-end tree in the sense that a set of nodes from the starting node to the ending node shows a sequence of meaningful decision processes as predefined for the measurement area; col. 14, lines 15-18, discussing that in an exemplary embodiment, where the nodes represent the shopping behavior or the state-of-mind of the consumer, a purchase action may be located in the nodes at the lowest level of the exemplary decision tree; col. 14, lines 39-47, discussing that the count for each of the decisions is increased whenever a shopper makes a decision along the path;  col. 14, lines 60-67 & col. 15, lines 1-10, discussing that FIG. 14 shows an exemplary scheme of dominant path calculation and level of decision steps calculation. The consumer decision trees can be made more actionable by quantifying a percentage of shoppers for each node. Conventionally, the consumer decision trees in the prior art used by manufacturers only show the hierarchy and do not quantify a percentage of shoppers at each node. The invention can calculate which decision was made by the majority of people, based on a large number of gathered samples. The invention can also calculate a dominant path 289 among the decision paths (i.e. second figure) on the decision tree, although the dominant path 289 may not be the majority. The determination of the majority path and the dominant path 289 can be based on counts of shoppers who took the paths. For example, a voting process can be used to determine a dominant path 289. In the exemplary tree in 261, a dominant path 289 is determined, although the path is not the majority path; FIG.14, displaying a change in size among decision paths (i.e. size of the second figure being changed based on the edge information) in the consumer decision tree; col. 14, lines 48-59; col. 19, lines 37-56).

The Sorensen-Herb-Sharma combination is directed toward shopping environment analysis. Baboo is directed toward a systems and methods for analyzing in-store purchase behavior. Therefore they are deemed to be analogous as they both are directed towards shopping environment analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sorensen-Herb-Sharma combination to include “sales information includes edge information that includes at least one of a number of purchasers who purchase two goods, two services, or one good and one service as the plurality of items, an average value of total sales amounts spent by the purchasers, and an average value of total purchase volumes of items purchased by the purchasers, and a size or a color of the second figure being changed based on the edge information,” thereby assisting managers of a store in understanding customer behavior in brick-and-mortar stores and allowing Sorensen’s users to optimize product placement, store layout, and improve store operations.

As per claim 6, Sorensen teaches the information presentation device according to claim 1, wherein each of the plurality of first figures is a figure including a dot, a circle, or a polygon (paragraph 0064, discussing that as shown in FIG. 11, the statistical calculation module is also typically configured to calculate a shopper density measure for at least a portion of a shopping environment, and output a shopper density graph 150 showing the results.  The density measure may be calculated from a plurality of shopper paths from one shopping environment, or based on normalized shopper position data from a plurality of shopper environments. The shopping environment is typically resolved into regions of equal area, for example, by means of a rectangular or square grid.  The number of shopper path positions falling into a particular region is counted as a measure of shopper density, the counting to include every shopper path in the plurality. In FIG. 11, circles of larger radius represent higher counts of shoppers per unit time, thus larger values of shopper density.  If desired, multiple density graphs may be produced, showing 

Sorensen does not explicitly teach the second figure is a line figure including a straight line or a curve. However, Baboo in the analogous art of in-store behavior analysis teaches this concept (col. 13, lines 41-45, discussing that the invention constructs a hierarchical decision tree structure, e.g. 260, which comprises nodes and edges (i.e. line figure including a curve), based on the observed decision-making. The decision tree is an end-to-end tree in the sense that a set of nodes from the starting node to the ending node shows a sequence of meaningful decision processes as predefined for the measurement area; col. 14, lines 39-47, discussing that the count for each of the decisions is increased whenever a shopper makes a decision along the path. If a decision path does not exist in the already existing tree, a new decision path can be constructed by adding or inserting a node to the tree; col. 15, lines 53-57, discussing that the decision paths (i.e. second figure) in a decision tree 264 could show that two products in the relevant nodes are highly correlated based on a high frequency of the decision processes. In this case, the category layout of the planogram can reflect the correlation by placing the products together, as the correlation can be inferred from the path statistics of the decision tree; FIG. 15, element 264 showing a  line figure including a curve.; col. 7, lines 15-16 discussing that FIG. 15 shows an exemplary scheme of matching a planogram with decision trees).

understanding customer behavior in brick-and-mortar stores and allowing Sorensen’s users to optimize product placement, store layout, and improve store operations.

24.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Herb, in view of Sharma, in further view of Douglas et al., Pub. No.: US 2017/0006429 A1, [hereinafter Douglas].

As per claim 9, the Sorensen-Herb-Sharma combination teaches the information presentation device according to claim 1, but it does not explicitly teach wherein the facility is a theme park where a plurality of attractions are located together. However, Douglas in the analogous art of path management system teaches this concept (paragraph 0010, discussing that the operations may include determining one or more of a region of high user density, a region of low user density, a region of high user velocity, and a region of low user velocity based on the determined user density map and user velocity map. In various embodiments, the operations may include providing instructions to modify existing store conditions. In certain aspects, the instructions may include one or more of instructions to change a status of a point of service, instructions to change a status of a queue, and instructions to change a staffing level of at least part of a service location; paragraph 0028, discussing that consistent with disclosed embodiments, user actions 101 may include the movement of users in an environment, such as 

The Sorensen-Herb-Sharma combination is directed toward techniques for customer movement analysis. Douglas is directed toward systems and methods for automatic path management. Therefore they are deemed to be analogous as they both are directed towards tracking user movement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sorensen-Herb-Sharma combination to include a facility such as a theme park where a plurality of attractions are located together, as taught by Douglas, thereby providing real-time path information related to the movement of users in different environments such as a mall, store, restaurant, concert hall, amusement park, or similar entertainment facility, thus allowing service providers to optimize the layout of an environment, or to modify the status of a queue or service location (as suggested by Douglas, paragraph 0006).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Chao et al., Pub. No.: US 2015/0262197 A1  –  describes a method for correlating the purchase transaction data with the mapped location trajectory data to determine a purchased product location within the mapped location.

C.	Shin et al., Patent No.: US 10,217,120 B1 – describes a method and system for in-store shopper behavior analysis with multi-modal sensor fusion. 
D.	Borger et al., Pub. No.: US 2010/0185487 A1 – describes a method, system, and program product for collecting and correlating retail metrics.         
E.	Maeno, Pub. No.: US 2010/0217672 A1 – describes  analysis of the movement lines of customers
F.	Angell et al., Pub. No.: US 2008/0249867 A1 – describes an analysis server that analyzes the plurality of items using a set of correlation techniques to identify items that are typically purchased in correlation with one or more other items providing a different basic functionality to form correlated items list. 
G.	 Cardno, Pub. No.: US 2012/0053986 A1 – describes a computer implemented method of analyzing and graphically representing the correlation of a plurality of transaction items.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683